Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit,
PER CURIAM:
James Spivey, Jr., appeals the district court’s order dismissing his employment discrimination complaint. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Spivey’s informal brief does not challenge the basis for the district court’s disposition, Spivey has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.